Exhibit 10.4


                                                                                                                                                                          

FINANCIAL SERVICES VEHICLE TRUST,
as Vehicle Trust,
and
BMW MANUFACTURING L.P.,
as UTI Beneficiary,
and
BMW FINANCIAL SERVICES NA, LLC,
as Servicer and Sponsor
 
FORM OF 2015-2
SERVICING SUPPLEMENT
Dated as of October 14, 2015
 



                                                                                                                                                                          


--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page


ARTICLE I -
DEFINITIONS
1
1.1.
Definitions
1
1.2.
Interpretative Provisions
10
ARTICLE II -
SERVICING OF THE 2015-2 LEASES AND 2015-2 VEHICLES
10
2.1.
Identification of 2015-2 Vehicles and 2015-2 Leases; Servicing; Securitization
Value
10
2.2.
Extensions; Monthly Payments; Term
11
2.3.
Representations, Reallocation and Repurchase of 2015-2 Leases and 2015-2
Vehicles
11
2.4.
Collections and Payment Date Advance Reimbursement
13
2.5.
Net Deposits
15
2.6.
Servicing Compensation
15
2.7.
Advances
15
2.8.
Third Party Claims
16
2.9.
Contingent and Excess Liability Insurance Policies
16
2.10.
Reporting by the Servicer; Delivery of Certain Documentation
16
2.11.
Annual Officer’s Certificate
17
2.12.
Assessment of Compliance and Annual Accountants’ Attestation
17
2.13.
Custody of Lease Documents and Certificates of Title
18
2.14.
Servicer Defaults; Termination of Servicer
19
2.15.
Servicer Representations and Warranties
22
2.16.
Appointment of Subservicer or Subcontractor
25
2.17.
Information to be Provided by the Servicer
26
2.18.
Remedies
27
2.19.
Purchase of the 2015-2 SUBI Certificate; Redemption of the Notes; Repayment of
the Trust Certificates
27
2.20.
Servicer Not to Resign
28
2.21.
Pull-Ahead and Other Early Termination Marketing Programs
28
2.22.
Vehicle Trustee Compensation
29
ARTICLE III -
MISCELLANEOUS
29

i

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
(continued)
Page


3.1.
Termination of Supplement
29
3.2.
Governing Law
29
3.3.
Amendment
29
3.4.
Relationship of this Servicing Supplement to Other Trust Documents
30
3.5.
Binding Effect
30
3.6.
Table of Contents and Headings
30
3.7.
Counterparts
30
3.8.
Further Assurances
30
3.9.
No Waiver; Cumulative Remedies
30
3.10.
No Petition
31
3.11.
Limitation of Liability of Vehicle Trustee
31
3.12.
Intent of Parties; Reasonableness
31
3.13.
Series Disclaimer and Acknowledgment
32
3.14.
Third-Party Beneficiaries
32
3.15.
Effect of Supplement on Basic Servicing Agreement
32
3.16.
Additional Agreements
33



EXHIBITS


Schedule A  
Location of Lease Files
Schedule A-1
Exhibit A
Schedule of 2015-2 Vehicles
A-1
Exhibit B
Form of Annual Certification
B-1
Exhibit C
Servicing Criteria to be Addressed in Assessment of Compliance
C-1



ii

--------------------------------------------------------------------------------

2015-2 SERVICING SUPPLEMENT
This 2015-2 Servicing Supplement, dated as of October 14, 2015, is among
Financial Services Vehicle Trust, a Delaware statutory trust (the “Trust”), BMW
Manufacturing L.P., an Indiana limited partnership, as grantor and initial
beneficiary of the Trust (in such capacities, the “Grantor” and the “UTI
Beneficiary,” respectively) and BMW Financial Services NA, LLC, a Delaware
limited liability company (“BMW FS”), as servicer (in such capacity, the
“Servicer”) and as sponsor (in such capacity, the “Sponsor”).
RECITALS
WHEREAS, the Grantor and UTI Beneficiary and BNY Mellon Trust of Delaware,
formerly known as The Bank of New York (Delaware), as trustee (the “Vehicle
Trustee”) of the Trust, have entered into that certain amended and restated
trust agreement, dated as of August 30, 1995, as amended and restated as of
September 27, 1996, as further amended as of May 25, 2000 and December 1, 2006
(the “Vehicle Trust Agreement”), pursuant to which the purposes of the Trust
are, among other things, to take assignments and conveyances of, and hold in
trust and deal in various Trust Assets (as such term is defined in the Vehicle
Trust Agreement);
WHEREAS, the Trust and the Servicer have entered into that certain servicing
agreement, dated as of August 30, 1995 (the “Basic Servicing Agreement”) and the
parties hereto have entered into this supplement (the “Servicing Supplement” and
together with the Basic Servicing Agreement, the “Servicing Agreement” or the
“Agreement”), which provides for certain servicing obligations with respect to
the Trust Assets; and
WHEREAS, the parties acknowledge that, in connection with the execution of the
2015-2 Vehicle Trust supplement to the Vehicle Trust Agreement, dated as of
October 14, 2015 (the “2015-2 SUBI Supplement”, and together with the Vehicle
Trust Agreement, the “SUBI Trust Agreement”), pursuant to which one special unit
of beneficial interest in the Trust (the “2015-2 SUBI”) will be created, it is
necessary and desirable to enter into a supplemental agreement to the Basic
Servicing Agreement providing for specific servicing obligations in connection
with the Trust Assets allocable to the 2015-2 SUBI.
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I - DEFINITIONS
1.1.            Definitions.  Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the Basic
Servicing Agreement, the Indenture or in the SUBI Trust Agreement, as the case
may be.  Whenever used in this Servicing

--------------------------------------------------------------------------------



Supplement, unless the context otherwise requires, the following words and
phrases shall have the following meanings:
“2015-2 Leases” has the meaning set forth in Section 2.1(a).
“2015-2 SUBI” has the meaning set forth in the Recitals.
“2015-2 SUBI Collection Account” means the trust account established pursuant to
Section 3.1(a) of the SUBI Trust Agreement.
“2015-2 SUBI Supplement” has the meaning set forth in the Recitals.
“2015-2 Vehicles” has the meaning set forth in Section 2.1(a).
“2015-2 SUBI Certificate” has the meaning set forth in the 2015-2 SUBI
Supplement.
“Actuarial Payoff” means the excess of the sum of the Monthly Payments remaining
until the end of the related 2015-2 Lease and the Contract Residual Value over
the remaining unearned rent charges, calculated using the actuarial method.
“Advance” means a Sales Proceeds Advance or a Monthly Payment Advance, as the
context may require.
“ALG” means Automotive Lease Guide.
“ALG Residual Value” means the residual of a 2015-2 Vehicle set forth as the ALG
Residual Value in the lease schedule attached as Exhibit A to the 2015-2 SUBI
Supplement, which shall be the lesser of (i) the ALG residual values of the
2015-2 Vehicles at the scheduled termination of the related 2015-2 Leases at the
time the related 2015-2 Lease was signed and (ii) the ALG residual values of the
2015-2 Vehicles at the scheduled termination of the related 2015-2 Leases
provided by ALG in August 2015.
“Available Funds” has the meaning set forth in the Indenture.
“Base Prospectus” means the base prospectus, dated October 1, 2015.
“Basic Servicing Agreement” has the meaning set forth in the Recitals.
“BMW AG” means Bayerische Motoren Werke Aktiengesellschaft, a corporation
organized under the laws of Germany.
“BMW Capital” means BMW US Capital, LLC, a Delaware limited liability company.
“BMW FS” has the meaning set forth in the Preamble.
2

--------------------------------------------------------------------------------



 “Business Trust Statute” means the Delaware Statutory Trust Act, 12 Del. C.
Section 3801 et seq.
“Center” means any of BMW passenger car centers, BMW light truck centers, BMW
motorcycle dealers, MINI passenger car dealers or Rolls-Royce passenger car
dealers.
“Collection Period” means the month immediately preceding the month in which the
related Payment Date occurs (or, in the case of the initial Collection Period,
the period commencing on September 1, 2015 and ending on October 31, 2015).
“Contingent and Excess Liability Insurance Policies” means those certain vehicle
liability, excess liability and other Insurance Policies issued to the Servicer
for the benefit of the Servicer, the Trust, the UTI Beneficiary, the Depositor
or the Issuer from time to time, to the extent such Insurance Policies relate to
the 2015-2 Vehicles, providing coverage for each accident and permitting
multiple claims in any policy period subject to customary deductibles.
“Cutoff Date” means close of business on August 31, 2015.
“Daily Advance Reimbursements” means amounts collected and netted on an ongoing
basis from SUBI Collections by the Servicer to repay Monthly Payment Advance
amounts where a Monthly Payment Advance amount has been recovered in a
subsequent payment made by the related Lessee in respect of the Monthly Payment
due with respect to the related 2015-2 Vehicle.
“Defaulted Lease” means a 2015-2 Lease terminated by (a) the Servicer following
a default by or bankruptcy of the related Lessee or (b) the Servicer because the
related 2015-2 Vehicle has been lost, stolen or damaged beyond economic repair.
“Defaulted Vehicle” means a 2015-2 Vehicle related to a Defaulted Lease.
“Deposit Date” means the Business Day immediately preceding the related Payment
Date.
“Depositor” means BMW Auto Leasing LLC.
“Discount Rate” means 7.10%.
“Disposition Expenses” means expenses and other amounts reasonably incurred by
the Servicer in connection with the sale or other disposition of a Matured
Vehicle, a Defaulted Vehicle or a 2015-2 Vehicle related to an Early Termination
Lease, including but not limited to sales commissions, and expenses incurred in
connection with making claims under any Contingent and Excess Liability
Insurance or other applicable insurance policies.  Disposition Expenses will be
reimbursable to the Servicer from amounts otherwise included in Sales Proceeds,
Insurance Proceeds, and Termination Proceeds.
3

--------------------------------------------------------------------------------



 “Early Termination Cost” means the amount paid by a Lessee pursuant to the
2015-2 Lease upon the termination of an Early Termination Lease and the return
of the related 2015-2 Vehicle equal to the sum of (a) any due but unpaid Monthly
Payments; (b) any fees and taxes assessed or billed in connection with the
2015-2 Lease and any other amount charged to the Lessee under the 2015-2 Lease,
including repair charges at termination; (c) a disposition fee; and (d) the
Actuarial Payoff; minus (e) the estimated value of the vehicle as determined by
Black Book Wholesale Average Condition, or if unavailable, the N.A.D.A. Official
Used Car Guide Wholesale Average Condition (or, in California, the Kelly Blue
Book Auto Market Report).


“Early Termination Lease” means a 2015-2 Lease terminated by the related Lessee
prior to its Maturity Date.
“End of Lease Term Liability” means, with respect to a Matured Vehicle returned
to the Servicer by the Lessee, the amount paid by such Lessee including any
disposition fee, unpaid Monthly Payments due, Excess Mileage Payments and Excess
Wear and Use Payments and any fees and taxes.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Excess Mileage Payments” means excess mileage charges payable by the Lessee
under a 2015-2 Lease.
“Excess Wear and Use Payments” means amounts payable by the Lessee under a
2015-2 Lease to repair damage to the related 2015-2 Vehicle outstanding upon
return thereof to the Servicer.
“Grantor” has the meaning set forth in the Preamble.
“Holder” means the holder from time to time of a 2015-2 SUBI Certificate.
“Indenture” means that certain indenture, dated as of October 14, 2015, between
the Issuer and the Indenture Trustee.
“Initial Note Balance” means the initial principal amount of the Notes.
“Insurance Proceeds” means any recoveries or proceeds collected by the Servicer
net of related Disposition Expenses under any insurance policy, including any
self-insurance, and also including any vehicle liability insurance policy
required to be obtained and maintained by the Lessee pursuant to the related
2015-2 Lease, any blanket or supplemental vehicle casualty insurance policy
maintained by the Servicer and any other insurance policy relating to the 2015-2
Lease or the related Lessee, in each case in connection with damage to a related
2015-2 Vehicle or its loss, destruction or theft, except to the extent required
to be paid to a Lessee.
4

--------------------------------------------------------------------------------



 “Issuer” means the BMW Vehicle Lease Trust 2015-2.
“Lease Rate” means for each 2015-2 Lease, the rent charge portion of each
Monthly Payment, calculated on a constant yield basis at an imputed interest
rate.
“Lease Term” means the duration of a 2015-2 Lease, as extended pursuant to
Section 2.2.
“Lessee” means the lessee of a 2015-2 Vehicle.
“Lien” means any mortgage, pledge, lien, security interest or encumbrance of any
kind.
“Like-Kind Exchange Program” means the transactions contemplated by a certain
Master Exchange Agreement, dated as of December 28, 1998, as amended as of
January 2, 2007 and as further amended as of June 29, 2009, between BMW
Financial Services NA, Inc. (predecessor in interest to BMW FS) and Financial
Services Remarketing, Inc., or any similar program or arrangement.
“Liquidated Lease” shall mean a 2015-2 Lease for which any of the following has
occurred during a Collection Period (or, with respect to clause (d) below, on
the Deposit Date immediately following such Collection Period):
(a) the related Leased Vehicle was sold or otherwise disposed of by the Servicer
following (i) such 2015-2 Lease becoming a Defaulted Lease, (ii) the early
termination (including any early termination by the related Lessee) of
such 2015-2 Lease, or (iii) such 2015-2 Vehicle becoming a Matured Vehicle;
(b) such 2015-2 Lease became a Defaulted Lease or such 2015-2 Lease terminated
or matured more than 90 days prior to the end of such Collection Period and the
related Leased Vehicle was not sold;
(c) the Servicer’s records, in accordance with its customary servicing
practices, disclose that all Insurance Proceeds expected to be received have
been received by the Servicer following a casualty or other loss with respect to
the related 2015-2 Vehicle; or
(d) the Servicer shall have made a Sales Proceeds Advance with respect to such
2015-2 Lease.
“Matured Lease” means a 2015-2 Lease that has reached its Maturity Date.
“Matured Vehicle” means a 2015-2 Vehicle for which the related 2015-2 Lease has
reached its Maturity Date.
5

--------------------------------------------------------------------------------



 “Maturity Date” means with respect to any 2015-2 Lease, the scheduled
termination date specified in such 2015-2 Lease, as such date may be extended
from time to time in accordance with Section 2.2.
“Minimum Required Rating” means, with respect to (i) BMW Capital, a short-term
unsecured debt rating of the commercial paper of BMW Capital (which commercial
paper is guaranteed by BMW AG) equal to or greater than “Prime-1” by Moody’s or
“A-1” by S&P, or (ii) the Servicer, if an affiliate of BMW Capital is not the
Servicer, a short-term unsecured debt rating of the commercial paper of such
entity equal to or greater than “Prime-1” by Moody’s or “A-1” by S&P.
“Monthly Payment” means the fixed lease payment payable monthly by the Lessee in
respect of a 2015-2 Lease and does not include other amounts payable by the
Lessee, such as late charges, returned check fees, taxes and similar items (all
of which will be payable to the Servicer).
“Monthly Payment Advance” means the amount advanced by the Servicer to the
Issuer on a Deposit Date equal to the unpaid Monthly Payment due from the
related Lessee.
“Monthly Remittance Condition” means
(i)            (A) BMW Capital (or, if an affiliate of BMW Capital is not the
Servicer, the entity that is the Servicer) has the Minimum Required Rating or
has a rating otherwise acceptable to each Rating Agency, as evidenced by the
satisfaction of the Rating Agency Condition and (B) no Servicer Default has
occurred; or
(ii)            if (A) the Servicer obtains a Servicer Letter of Credit under
which demands for payment may be made to secure timely remittance of monthly
SUBI Collections to the 2015-2 SUBI Collection Account and (B) each Rating
Agency has been notified and has not confirmed in writing within 10 Business
Days (or such shorter period as is practicable or acceptable to such Rating
Agency) that such action will result in a Rating Event.
“Optional Purchase” or “Optional Purchase Price” have the respective meanings
set forth in Section 2.19.
“Payahead Amount” means payments remitted by the related Lessees in excess of
the Monthly Payment and any fees with respect to a 2015-2 Lease.
“Payment Date” means the 20th day of each month, or, if not a Business Day, the
next succeeding Business Day commencing with the first Payment Date on November
20, 2015.
“Payment Date Advance Reimbursement” has the meaning set forth in Section
2.4(b)(i).
6

--------------------------------------------------------------------------------



“Prospectus” means the Base Prospectus together with the Prospectus Supplement.
“Prospectus Supplement” means the prospectus supplement, dated October 7, 2015,
to the Base Prospectus, relating to the offering of the Notes.
“Pull-Ahead Amount” means, with respect to a 2015-2 Lease, an amount equal to
the amount set forth in clause (a)(i) of the definition of Securitization Value.
“Purchase Option Price” means the amount payable by a Lessee upon the exercise
of its option to purchase a related Vehicle which amount equals (a) with respect
to a Matured Vehicle, the Contract Residual Value plus any fees, taxes and other
charges imposed in connection with such purchase and (b) with respect to a
related 2015-2 Vehicle for which the related 2015-2 Lease has been terminated
early by the Lessee, the sum of (i) any unpaid Monthly Payments due, (ii) any
fees, taxes and other charges imposed in connection with the related Lease,
(iii) an early termination fee and (iv) the Actuarial Payoff.
“Rating Event” has the meaning set forth in the Indenture.
“Reallocation Payment” means, with respect to events causing the Servicer to
have an obligation to repurchase a 2015-2 Lease and the related 2015-2 Vehicle
pursuant to Section 2.2 or 2.3, the Securitization Value of such 2015-2 Lease as
of the day on which the related cure period ended.
“Recovery Proceeds” means any Insurance Proceeds, any security deposit applied
to an amount owed by a Lessee, any Total Loss Payoff, Early Termination Cost and
End of Lease Term Liability received from a Lessee and any other net recoveries
received by the Servicer with respect to the 2015-2 Lease that have been
charged-off, minus amounts included in such items that represent third-party
charges paid or payable (such as fees, taxes and repair costs).
“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such may be amended from time to time,
and subject to such clarification and interpretation as have been provided by
the Commission in the adopting releases (Asset-Backed Securities, Securities Act
Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005) and Asset-Backed
Securities Disclosure and Registration, Securities Act Release No. 33-9638, 79
Fed. Reg. 57,184 (Sept. 24, 2014)) or by the staff of the Commission, or as may
be provided by the Commission or its staff from time to time.
 “Required Percentage” means the holders of not less than 66 2/3% of the
Outstanding Amount of the Notes.
“Residual Value Loss” means, in respect of a Collection Period, the amount, if
any, by which the aggregate of Sales Proceeds and Termination Proceeds
7

--------------------------------------------------------------------------------



during such Collection Period are less than the aggregate ALG Residual Values of
the related 2015-2 Leases.
“Residual Value Loss Vehicle” means, a 2015-2 Vehicle that has been sold and in
respect of which (i) the Servicer has made a Sales Proceeds Advance and (ii) the
Sales Proceeds Advance exceeds the related Sales Proceeds or Termination
Proceeds, as the case may be.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sales Proceeds” means, with respect to any 2015-2 Vehicle, all proceeds
received from the sale at auction of such 2015-2 Vehicle, net of related
Disposition Expenses (or where applicable, an amount equal thereto deposited by
the Servicer pursuant to the Servicing Agreement in connection with the
reallocation of 2015-2 Vehicles under the Like-Kind Exchange Program).
“Sales Proceeds Advance” means the amount advanced by the Servicer to the Issuer
on a Deposit Date equal to the Securitization Value of a 2015-2 Lease that was
terminated during the related Collection Period and for which the related 2015-2
Vehicle was not sold by the Servicer.
“Sarbanes Certification” has the meaning set forth in Section 2.12(a)(iv).
“Securitization Rate” means, with respect to a 2015-2 Lease, an annualized rate
that is the greater of (a) the Lease Rate for that 2015-2 Lease and (b) the
Discount Rate.
“Securitization Value” means, with respect to any 2015-2 Lease (a) as of any
date other than the Maturity Date of such 2015-2 Lease, the sum of (i) the
present value (discounted at the Securitization Rate) of the aggregate Monthly
Payments remaining on such 2015-2 Lease (including Monthly Payments due and not
yet paid for which the Servicer has never made a Monthly Payment Advance) and
(ii) the present value (discounted at the Securitization Rate) of the ALG
Residual Value of the related 2015-2 Vehicle and (b) as of the Maturity Date of
the related 2015-2 Lease, the ALG Residual Value of the related 2015-2 Vehicle;
provided, however, that the Securitization Value of a Liquidated Lease, except
for purposes of calculating a Reallocation Payment, is equal to zero.
“Servicer” has the meaning set forth in the Preamble.
“Servicer Default” has the meaning set forth in Section 2.14.
“Servicer Letter of Credit” means a letter of credit, surety bond or insurance
policy issued by a depository institution, insurance company or financial
institution having a short-term credit rating at least equal to the Required
Deposit Rating
8

--------------------------------------------------------------------------------



and providing that the Indenture Trustee may draw thereupon in the event the
Servicer fails to deposit SUBI Collections into the 2015-2 SUBI Collection
Account on a monthly basis.
“Servicing Agreement” has the meaning set forth in the Recitals.
“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB, as such may be amended from time to time.
“Servicing Fee” means, for each related Collection Period, an amount equal to
1.00% per annum of the outstanding Aggregate Securitization Value of the 2015-2
Leases as of the first day of the Collection Period; provided that in the case
of the first Payment Date, the Servicing Fee will be an amount equal to the sum
of (a) 1.00% per annum of the Aggregate Securitization Value of the 2015-2
Leases as of the Cutoff Date and (b) 1.00% per annum of the outstanding
Aggregate Securitization Value of the 2015-2 Leases as of October 1, 2015.
“Servicing Supplement” means this 2015-2 servicing supplement to the Basic
Servicing Agreement.
“Sponsor” has the meaning set forth in the Preamble.
“SUBI Collections” has the meaning set forth in the Indenture.
“Subcontractor” means any vendor, subcontractor or other Person that is not
responsible for the overall servicing (as “servicing” is commonly understood by
participants in the asset-backed securities market) of the 2015-2 Leases and
2015-2 Vehicles but performs one or more discrete functions identified in Item
1122(d) of Regulation AB with respect to the 2015-2 Leases and 2015-2 Vehicles
under the direction or authority of the Servicer or a Subservicer.
“Subservicer” means any Person that services the 2015-2 Leases and 2015-2
Vehicles on behalf of the Servicer or any Subservicer and is responsible for the
performance (whether directly or through Subservicers or Subcontractors) of a
substantial portion of the material servicing functions required to be performed
by the Servicer under this Agreement that are identified in Item 1122(d) of
Regulation AB.
“Termination Proceeds” means any Purchase Option Price received upon the
purchase of a 2015-2 Vehicle by the related Lessee or the price received from
the sale of a 2015-2 Vehicle to a dealer minus amounts included in either such
price that represent reimbursement for third-party charges paid or payable (such
as fees and taxes).
“Total Loss Payoff” means, with respect to a 2015-2 Vehicle that has been lost,
stolen or damaged beyond economic repair, an amount paid by the Lessee generally
equal to the deductible under the related insurance policy, unpaid Monthly
Payments due, and any official fees and taxes and any other charges owed under
the 2015-2 Lease.
9

--------------------------------------------------------------------------------



 “Treasury Regulations” has the meaning set forth in the Trust Agreement.


“Trust” has the meaning set forth in the Preamble.
“Trust Agreement” means that certain trust agreement, as amended and restated as
of October 14, 2015, between the Depositor and the Owner Trustee.
“Trust Certificate” has the meaning set forth in the Trust Agreement.
“Trust State” means a state in which the Vehicle Trust has all licenses, if any,
necessary to own and lease vehicles.
“UTI Beneficiary” has the meaning set forth in the Preamble.
“Vehicle Representation Date” means, with respect to any 2015-2 Vehicle, the
Cutoff Date.
“Vehicle Trust Agreement” has the meaning set forth in the Recitals.
“Vehicle Trustee” has the meaning set forth in the Recitals.
1.2.            Interpretative Provisions.  For all purposes of this Servicing
Supplement, except as otherwise expressly provided or unless the context
otherwise requires, (i) terms used in this Servicing Supplement include, as
appropriate, all genders and the plural as well as the singular, (ii) references
to words such as “herein”, “hereof” and the like shall refer to this Servicing
Supplement as a whole and not to any particular part, Article or Section within
this Servicing Supplement, (iii) references to a Section such as “Section 1.01”
or an Article such as “Article One” shall refer to the applicable Section or
Article of this Servicing Supplement, (iv) the term “include” and all variations
thereof shall mean “include without limitation” and (v) the term “proceeds”
shall have the meaning ascribed to such term in the UCC.
ARTICLE II - SERVICING OF THE 2015-2 LEASES AND 2015-2 VEHICLES
2.1.            Identification of 2015-2 Vehicles and 2015-2 Leases; Servicing;
Securitization Value.
(a)    The Servicer hereby identifies, allocates and segregates as 2015-2 SUBI
Assets the Leased Vehicles more particularly described on Exhibit A hereto and
the Leases relating to such Leased Vehicles (respectively, the “2015-2 Leases”
and the “2015-2 Vehicles”); provided, however, that the 2015-2 Leases and 2015-2
Vehicles as of any date of determination shall not include any Lease or Leased
Vehicle, respectively, that has been reallocated from the 2015-2 SUBI to the UTI
or to an Other SUBI pursuant to this Servicing Supplement on or prior to such
date.  Exhibit A shall set forth as to each 2015-2 Lease or 2015-2 Vehicle, as
the case may be, the (i) vehicle identification number, (ii) date of
origination, (iii) the Securitization Value as of the
10

--------------------------------------------------------------------------------



Cutoff Date, (iv) ALG Residual Value, (v) the Monthly Payment and (vi) number of
months remaining from the Cutoff Date to the month in which the Maturity Date
occurs.
(b)    Notwithstanding the last sentence of the third paragraph of
Section 2.1(a) of the Basic Servicing Agreement and the parenthetical provision
in the first paragraph of Section 2.6 of the Basic Servicing Agreement, the
Servicer will service the 2015-2 SUBI Assets in accordance with the customary
and usual procedures of the Servicer in respect of automobile leases serviced by
it for its own account.
(c)    The Servicer shall calculate a Securitization Value for each 2015-2
Lease.
2.2.            Extensions; Monthly Payments; Term.
(a)    Consistent with its customary servicing practices, the Servicer may, in
its discretion, modify or extend the term of a 2015-2 Lease or re-lease a 2015-2
Lease; provided, that if (i) the Servicer makes an extension that exceeds six
months or (ii) the related 2015-2 Lease as extended would mature later than the
last day of the Collection Period preceding the Class A-4 Note Final Scheduled
Payment Date or the 2015-2 Vehicle is re-leased, the Servicer shall, on the
Deposit Date related to the Collection Period in which the Servicer discovers or
is notified that such event described in clauses (i) or (ii) has occurred, (x)
deposit or cause to be deposited into the 2015-2 SUBI Collection Account an
amount equal to the Securitization Value (with respect to extensions) or the
Contract Residual Value (with respect to re-leases) of the related 2015-2 Lease
as of the last day of the related Collection Period and (y) direct the Vehicle
Trustee to either reallocate such 2015-2 Lease and the related 2015-2 Vehicle
from the 2015-2 SUBI to the UTI or cause such 2015-2 Lease and 2015-2 Vehicle to
be conveyed to the Servicer as described in Section 2.3.
(b)            The Servicer will be required to purchase or cause to be
purchased a 2015-2 Vehicle before the Maturity Date of the related 2015-2 Lease
and remit to the 2015-2 SUBI Collection Account an amount equal to the
Securitization Value of that 2015-2 Lease as of the effective date of
termination if the Servicer agrees with the related Lessee to a change in the
Lease Rate applicable to that 2015-2 Vehicle and that change results in a change
to the Contract Residual Value and/or the related Lease Term.


2.3.            Representations, Reallocation and Repurchase of 2015-2 Leases
and 2015-2 Vehicles.
(a)    The Servicer hereby makes to the other parties hereto and the parties to
the SUBI Trust Agreement the representations and warranties contained in Section
2.15 hereof as to each 2015-2 Lease and 2015-2 Vehicle as of the Vehicle
Representation Date.  The Servicer also hereby represents and warrants that
aside from the selection criteria included in such representations and
warranties it used no adverse selection procedures in selecting any of the
2015-2 Leases for inclusion in the 2015-2
11

--------------------------------------------------------------------------------



SUBI and that aside from such criteria it is not aware of any bias in the
selection of the 2015-2 Leases which would cause delinquencies or losses on the
2015-2 Leases to be worse than any other Leases held by the Vehicle Trust;
provided, however, that the Servicer can make no assurance as to the actual
delinquencies or losses on the 2015-2 Leases other than as specifically set
forth in Section 2.15.
Upon discovery by the Vehicle Trustee or the Servicer or upon notice to a
Responsible Officer of the Indenture Trustee that any such representation or
warranty was incorrect as of the date hereof and materially and adversely
affects the interests of the Trust in the related 2015-2 Lease or 2015-2
Vehicle, the party discovering such incorrectness (if other than the Servicer)
shall give prompt written notice to the Servicer.  Within 60 days after the
Servicer’s discovery of such incorrectness or receipt of the foregoing notice,
the Servicer shall cure in all material respects the circumstance or condition
as to which the representation or warranty was incorrect as of the date hereof. 
If the Servicer is unable or unwilling to do so within such period, it shall
promptly (i) deposit or cause to be deposited into the SUBI Collection Account
an amount equal to the Reallocation Payment and (ii) direct the Vehicle Trustee
to cause such 2015-2 Vehicle and the related 2015-2 Lease to be conveyed to the
Servicer as described in Section 2.3(h) below.  Such deposit of the Reallocation
Payment shall satisfy the Servicer’s obligations pursuant to this Section, shall
be deemed to constitute payment in full of the Reallocation Payment with respect
thereto and shall cure any incorrectness of the related representation or
warranty for purposes of this Agreement.  The Vehicle Trustee shall have no duty
to conduct any affirmative investigation as to the occurrence of any condition
requiring the repurchase of any 2015-2 Vehicle or 2015-2 Lease pursuant to this
Section 2.3(a) or the eligibility of any 2015-2 Vehicle or related 2015-2 Lease
for purposes of the SUBI Trust Agreement.
(b)    [Reserved].
(c)    The Servicer shall be required to repurchase a 2015-2 Vehicle and the
related 2015-2 Lease and remit to the related 2015-2 SUBI Collection Account a
Reallocation Payment for such 2015-2 Vehicle and 2015-2 Lease if the related
Lessee moves to a state that is not a Trust State and such state does not become
a Trust State within 90 days after the Servicer has become aware of such move. 
The Reallocation Payment must be made by the Servicer on the next Deposit Date
following the end of such 90-day period.
(d)    The Servicer shall be required to pay to the Trust any Monthly Payments
(less any unearned rent charges calculated under the scheduled actuarial method)
that have been forgiven in connection with a 2015-2 Lease pursuant to any new
lease incentive program.
(e)    The sole remedy of the Trust, the Related Beneficiary, the Holder and the
Registered Pledgee with respect to events causing the Servicer to repurchase
certain 2015-2 Vehicles as provided herein, shall be to require the Servicer to
make the
12

--------------------------------------------------------------------------------



payment of the Reallocation Payment, as set forth herein.  The obligation of the
Servicer under this Section shall survive any termination of the Servicer
hereunder.
(f)    The Servicer may purchase a Matured Vehicle at any time.  In connection
with the purchase by the Servicer of a Matured Vehicle pursuant to this Section,
with respect to the related 2015-2 Lease, in the event that (i) no Sales
Proceeds Advance has been made, the purchase price of such Matured Vehicle will
equal the Contract Residual Value of such 2015-2 Lease as of the date of
expiration and (ii) a Sales Proceeds Advance has been made, no additional
amounts need be remitted by the Servicer except the excess of the Contract
Residual Value over the ALG Residual Value; provided, however, that the Servicer
shall relinquish all rights to reimbursement of any such Sales Proceeds Advance.
(g)    Immediately prior to the sale or disposition of a Matured Vehicle, a
Defaulted Vehicle or a 2015-2 Vehicle related to an Early Termination Lease, the
Servicer (so long as the Servicer is BMW FS) may reallocate such Matured
Vehicle, Defaulted Vehicle or 2015-2 Vehicle related to an Early Termination
Lease from the 2015-2 SUBI to the UTI for purposes of implementing the
Servicer’s Like-Kind Exchange Program.  In connection with such reallocation,
the Servicer will cause to be deposited into the 2015-2 SUBI Collection Account
an amount equal to Sales Proceeds (in lieu of actual Sales Proceeds) no later
than two Business Days after such reallocation, or, if the Monthly Remittance
Condition is met, the Servicer shall be permitted to retain such amounts until
such amounts are required to be disbursed on the next Payment Date. Upon receipt
of an amount equal to Sales Proceeds with respect to each such Matured Vehicle,
Defaulted Vehicle or 2015-2 Vehicle related to an Early Termination Lease, the
2015-2 SUBI shall have no claim against or interest in such Matured Vehicle,
Defaulted Vehicle or 2015-2 Vehicle related to an Early Termination Lease.
(h)    Upon the purchase by the Servicer of a 2015-2 Vehicle and the related
2015-2 Lease pursuant to this Section, the Trust or the Vehicle Trustee on
behalf of the Trust, as applicable, shall be deemed to transfer, assign, set
over and otherwise convey to the Servicer, without recourse, representation or
warranty, all right, title and interest of the Trust in, to and under such
2015-2 Vehicle and the related 2015-2 Lease, all monies due or to become due
with respect thereto after the date of such repurchase and all proceeds
thereof.  The Vehicle Trustee shall, at the written direction and expense of the
Servicer, execute such documents and instruments of transfer or assignment and
take such other actions as shall reasonably be requested by the Servicer to
effect the conveyance of each such 2015-2 Vehicle and the related 2015-2 Lease
pursuant to this Section, including the execution for filing by the Servicer
with the related Registrar of Titles of an application for transfer of ownership
of each such 2015-2 Vehicle to the Servicer.
2.4.            Collections and Payment Date Advance Reimbursement.
(a)    The Servicer shall, with respect to SUBI Collections and amounts in
respect of the 2015-2 SUBI Certificate, remit to the 2015-2 SUBI Collection
Account
13

--------------------------------------------------------------------------------



(i) all Monthly Payments, (ii) all deposits required by Section 2.2 of the Basic
Servicing Agreement, (iii) all Reallocation Payments pursuant to Sections 2.2 or
2.3 above, (iv) all Advances, (v) any Pull-Ahead Amounts, (vi) any Recovery
Proceeds and (vii) any Sales Proceeds or Termination Proceeds from the
disposition of a Matured Vehicle at auction or through sale to a dealer (it
being understood that, with respect to Sales Proceeds, the Servicer shall not be
obligated to remit the actual Sales Proceeds for 2015-2 Vehicles removed from
the Issuer under the Like-Kind Exchange Program, but instead such Sales Proceeds
shall be held by the Qualified Intermediary and the Servicer will remit an
amount equal to such Sales Proceeds with respect to each 2015-2 Vehicle or
2015-2 Lease subject to the Like-Kind Exchange Program as provided above), in
each case, on the Business Day prior to the Payment Date for so long as the
Monthly Remittance Condition is satisfied.  So long as the Monthly Remittance
Condition is satisfied, the Servicer will remit all such amounts described in
the preceding sentence within two Business Days of receipt to an account
established and maintained by BMW Capital. If the Monthly Remittance Condition
is not satisfied, SUBI Collections will be deposited into the 2015-2 SUBI
Collection Account within two Business Days of receipt. Notwithstanding anything
herein to the contrary, so long as BMW FS is the Servicer, BMW FS may withhold
from the deposit into the 2015-2 SUBI Collection Account any amounts indicated
on the related Payment Date Certificate as being due and payable to the
Servicer.  Notwithstanding Section 2.11 of the Basic Servicing Agreement,
Insurance Proceeds shall be remitted in accordance with this Section 2.4(a).
Pending deposit into the 2015-2 SUBI Collection Account, SUBI Collections may be
employed by the Servicer at its own risk and for its own benefit and shall not
be segregated from its own funds; provided, that the Servicer shall be permitted
to apply Sales Proceeds for the acquisitions of leases and vehicles through the
Like-Kind Exchange Program, in which case it shall remit an amount equal to
Sales Proceeds with respect to each 2015-2 Vehicle or 2015-2 Lease subject to
the Like-Kind Exchange Program no later than two Business Days after such
reallocation, or, if the Monthly Remittance Condition is met, the Servicer shall
be permitted to retain such amount received during a Collection Period until the
Business Day immediately preceding the next Payment Date.  Notwithstanding
anything to the contrary set forth herein or in the Vehicle Trust Agreement,
amounts in the escrow account established pursuant to the Like-Kind Exchange
Program shall not be subject to any lien so long as there is no Indenture
Default under the Indenture.
(b)    The Servicer shall prepare and deliver the Payment Date Certificate as
provided in Section 8.03 of the Indenture.  Pursuant to the Payment Date
Certificate, the Servicer shall allocate Available Funds on deposit in the
2015-2 SUBI Collection Account with respect to the related Collection Period and
instruct the Indenture Trustee to make, no later than 3:00 p.m. New York City
time, on each Payment Date, the following deposits and distributions in the
following amounts and order of priority:
(i)        to the Servicer the sum of (x) any outstanding Advances which have
been outstanding as of the end of the related Collection Period for at least 90
14

--------------------------------------------------------------------------------



days, and (y) with respect to 2015-2 Vehicles that have become Residual Value
Loss Vehicles during the related Collection Period, an amount equal to the
excess, if any, of (1) the related aggregate Sales Proceeds Advances, over (2)
the sum of the aggregate related Sales Proceeds and aggregate related
Termination Proceeds (collectively, the “Payment Date Advance Reimbursement”);
(ii)        to or on behalf of the Servicer, the Servicing Fee in respect of the
related Collection Period, together with any unpaid Servicing Fees in respect of
one or more prior Collection Periods; and
(iii)        to the Note Distribution Account, the Reserve Fund and Certificate
Distribution Account, such distributions in the amounts and order of priority as
set forth in Sections 8.04(a), 5.04 and 10.01 of the Indenture.
(c)    No trust account will be established to segregate any Payahead Amounts
received by Lessees.
2.5.            Net Deposits.  Notwithstanding anything to the contrary
contained in this Servicing Supplement, for so long as BMW FS is the Servicer,
the Servicer shall be permitted to deposit into the 2015-2 SUBI Collection
Account only the net amount distributable to the Issuer, as holder of the 2015-2
SUBI Certificate, on the related Deposit Date.  The Servicer shall, however,
account to the Issuer, the Vehicle Trustee, the Indenture Trustee (or any
successor to the duties of the Indenture Trustee), the Owner Trustee and the
Noteholders as if all of the deposits and distributions described herein were
made individually.
2.6.            Servicing Compensation.
(a)    As compensation for the performance of its obligations under this
Servicing Supplement, the Servicer shall be entitled to receive the Servicing
Fee with respect to the 2015-2 SUBI Assets.  This Section 2.6(a) replaces
Section 2.5(a) of the Basic Servicing Agreement with respect to the 2015-2 SUBI
Assets.
(b)    The Servicer shall also be entitled to additional servicing compensation
with respect to the 2015-2 SUBI Assets in the form of expense reimbursement and
any other administrative fees or similar charges under the 2015-2 Leases,
including but not limited to any late payment fees now or later in effect,
extension fees and early termination fees.
2.7.            Advances.
(a)    On each Deposit Date, the Servicer will, subject to Section 2.7(c) make,
by deposit into the SUBI Collection Account, a Monthly Payment Advance in
respect of the unpaid Monthly Payment of a 2015-2 Lease.
15

--------------------------------------------------------------------------------



(b)    On each Deposit Date, the Servicer may, in its sole discretion, subject
to Section 2.7(c), make, by deposit into the 2015-2 SUBI Collection Account,
Sales Proceeds Advances.  After the Servicer has made a Sales Proceeds Advance
with respect to a 2015-2 Vehicle, the Issuer shall have no claim against or
interest in such 2015-2 Vehicle or any Sales Proceeds or Termination Proceeds,
as the case may be, resulting from the sale or other disposition thereof.  If
the Servicer shall sell or otherwise dispose of a 2015-2 Vehicle after having
made a Sales Proceeds Advance, the Issuer may retain all of such Sales Proceeds
Advance, and the Servicer shall retain the related Sales Proceeds or Termination
Proceeds, as the case may be, up to the Securitization Value of the related
Lease, and will deposit any Sales Proceeds or Termination Proceeds, as the case
may be, in excess of the Securitization Value into the SUBI Collection Account. 
If the Servicer has not sold a 2015-2 Vehicle within 90 days after it has made a
Sales Proceeds Advance, it shall be reimbursed for such Sales Proceeds Advance
as part of the Payment Date Advance Reimbursement in accordance with Section
2.4(b)(i).  Within six months of receiving that reimbursement, if the related
2015-2 Vehicle has not been sold, the Servicer shall, if permitted by applicable
law, cause such 2015-2 Vehicle to be sold at auction and shall remit the
proceeds associated with the disposition of such 2015-2 Vehicle to the 2015-2
SUBI Collection Account, except as otherwise provided in Section 2.3(g).
(c)    Notwithstanding anything to the contrary in the Servicing Agreement, the
Servicer shall be required to make Advances only to the extent that it
determines that such Advance will be recoverable from future payments on or in
respect of the related 2015-2 Lease or 2015-2 Vehicle.
2.8.            Third Party Claims.  The Servicer shall immediately notify the
Depositor (in the event that BMW FS is not acting as Servicer), the Issuer, the
Vehicle Trustee and the Indenture Trustee (or any successor to the duties of the
Indenture Trustee) upon learning of a claim or Lien of whatever kind of a third
party that would materially and adversely affect the interests of the Depositor,
the Issuer or the Trust with respect to the 2015-2 SUBI Assets.
2.9.            Contingent and Excess Liability Insurance Policies.  So long as
any Securities are outstanding, the Servicer shall maintain and pay when due all
premiums with respect to the Contingent and Excess Liability Insurance Policies
unless termination of any Contingent and Excess Liability Policy will not reduce
the Servicer’s insurance coverage below the $10 million minimum and the Rating
Agency Condition is satisfied with respect to such termination.  The Servicer
shall maintain such Contingent and Excess Liability Insurance Policies that
provide insurance coverage of at least $10 million per accident and permit
multiple claims in any policy period.
2.10.            Reporting by the Servicer; Delivery of Certain Documentation.
(a)    On or prior to the Closing Date, and periodically thereafter as required
in order to update the contents thereof upon any changes in the matters
certified therein, the Servicer shall furnish to the Vehicle Trustee, the
Indenture Trustee, the
16

--------------------------------------------------------------------------------



Holder and the Registered Pledgee an Officer’s Certificate listing the officers
of the Servicer involved in, or responsible for, the servicing of the 2015-2
Leases.
(b)    On or before each Determination Date, the Servicer shall, in addition to
the information required in Section 3.1 of the Basic Servicing Agreement,
include in the Officer’s Certificate provided for in such Section the amount of
any reimbursement being requested pursuant to such Section for the related
Collection Period from the 2015-2 SUBI Collection Account.
2.11.            Annual Officer’s Certificate.  The Servicer shall deliver to
the Owner Trustee, the Indenture Trustee and shall make available to each Rating
Agency, within 90 days after the end of the Servicer's fiscal year (commencing
with the fiscal year 2015), an Officer's Certificate signed by a Responsible
Officer of the Servicer, stating that (i) a review of the activities of the
Servicer during the preceding 12-month period (or such shorter period in the
case of the first such Officer's Certificate) and of the performance of its
obligations under this Agreement has been made under such officer's supervision
and (ii) to such officer's knowledge, based on such review, the Servicer has
fulfilled all its obligations under this Agreement throughout such period or, if
there has been a default in the fulfillment of any such obligation, specifying
each such default known to such officer and the nature and status thereof.
2.12.            Assessment of Compliance and Annual Accountants’ Attestation. 
(a)  Within 90 days after the end of the Servicer's fiscal year (commencing with
the fiscal year 2015), the Servicer shall:
(i)        deliver to the Issuer and the Administrator a report regarding the
Servicer’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, as required under Rules 13a-18 and 15d-18
of the Exchange Act and Item 1122 of Regulation AB.  Such report shall be
addressed to the Issuer and signed by an authorized officer of the Servicer, and
shall address each of the Servicing Criteria specified on a certification
substantially in the form of Exhibit C hereto delivered to the Issuer and the
Administrator concurrently with the execution of this Agreement;
(ii)        deliver to the Issuer and the Administrator a report of a registered
public accounting firm reasonably acceptable to the Issuer and the Administrator
that attests to, and reports on, the assessment of compliance made by the
Servicer and delivered pursuant to the preceding paragraph.  Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act;
(iii)        cause each Subservicer and each Subcontractor determined by the
Servicer to be “participating in the servicing function” within the meaning of
Item 1122 of Regulation AB, to deliver to the Issuer and the Administrator an
assessment of compliance and accountants’ attestation as and when provided in
paragraphs (i) and (ii) of this Section; and
17

--------------------------------------------------------------------------------



 (iv)        if requested by the Administrator, acting on behalf of the Issuer,
deliver to the Issuer and the Administrator and any other Person that will be
responsible for signing the certification (a “Sarbanes Certification”) required
by Rules 13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302
of the Sarbanes-Oxley Act of 2002) on behalf of an asset-backed issuer with
respect to a securitization transaction a certification in the form attached
hereto as Exhibit B.
The Servicer acknowledges that the parties identified in clause (a)(iv) above
may rely on the certification provided by the Servicer pursuant to such clause
in signing a Sarbanes Certification and filing such with the Commission.  The
Administrator, acting on behalf of the Issuer, will not request delivery of a
certification under clause (a)(iv) above unless the Depositor is required under
the Exchange Act to file an annual report on Form 10-K with respect to an Issuer
whose asset pool includes the 2015-2 SUBI Certificate.
(b)    Each assessment of compliance provided by a Subservicer pursuant to
Section 2.16 shall address each of the Servicing Criteria specified on a
certification to be delivered to the Servicer, Issuer and the Administrator on
or prior to the date of such appointment.  An assessment of compliance provided
by a Subcontractor pursuant to Section 2.12(a)(iii) need not address any
elements of the Servicing Criteria other than those specified by the Servicer
and the Issuer on the date of such appointment.
2.13.            Custody of Lease Documents and Certificates of Title.  (a) To
reduce administrative costs and ensure uniform quality in the servicing of the
2015-2 Leases and BMW FS’ own portfolio of leases, the Trust hereby appoints the
Servicer as its agent, bailee and custodian of the 2015-2 Leases, the
certificates of title relating to the 2015-2 Vehicles, the insurance policies
and insurance records and other documents related to the 2015-2 Leases and the
related Lessees and 2015-2 Vehicles (collectively, the “Lease Files”).  Such
documents will not be physically segregated from other leases, certificates of
title, insurance policies and insurance records or other documents related to
other leases and vehicles owned or serviced by the Servicer, including leases
and vehicles which are not part of the 2015-2 SUBI Assets.  The accounting
records and computer systems of BMW FS will reflect the allocation of the 2015-2
Leases and 2015-2 Vehicles to the SUBI, and the interest of the holders of the
SUBI Certificate therein.  The Servicer may appoint one or more agents to act as
subcustodians of certain items relating to the 2015-2 Leases, the certificates
of title relating to the 2015-2 Vehicles, the insurance policies and insurance
records and other documents related to the 2015-2 Leases and the related Lessees
and 2015-2 Vehicles so long as the Servicer remains primarily responsible for
their safekeeping.
(b)            The Servicer shall maintain possession of each Lease File at one
of its offices specified in Schedule A to this Agreement or at such other office
as shall be specified to the Issuer and the Indenture Trustee by written notice
not later than 30 days after any change in location (except that, in the case of
any 2015-2 Lease constituting “electronic chattel paper”, the “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of such 2015-2 Lease
shall be maintained by the Servicer in a computer system such that the Servicer
maintains “control” (as such term is used in Section 9-105
18

--------------------------------------------------------------------------------



of the UCC) over such “authoritative copy”). The Servicer shall maintain
possession of any written amendment to any 2015-2 Lease constituting tangible
chattel paper or electronic chattel paper.  The Servicer shall make available to
the Trust, the Issuer and the Indenture Trustee or their duly authorized
representatives, attorneys or auditors a list of locations of the Lease Files
and the related accounts, records and computer systems maintained by the
Servicer at such times during normal business hours as the Issuer shall
reasonably instruct, which does not unreasonably interfere with the Servicer’s
normal operations or customer or employee relations.
(c)            The Servicer hereby acknowledges that any 2015-2 Leases assigned
to the Trust and owned by the Trust that are in the possession of, or are
otherwise held on the Servicer’s system in the name of BMW Financial Services
NA, LLC, are possessed or held in such a manner by the Servicer as agent for the
Trust.
2.14.            Servicer Defaults; Termination of Servicer.
(a)    Notwithstanding Section 4.1(a) of the Basic Servicing Agreement, the
occurrence and continuation of any of the following shall constitute an Event of
Default under the Servicing Agreement (each, a “Servicer Default”):
(i)        the Servicer shall fail to cause the delivery to the Indenture
Trustee for distribution to the Noteholders, to the Owner Trustee for
distribution to the Trust Certificateholders or to the Vehicle Trustee for
distribution to holders of interests in the UTI, the SUBI or any Other SUBI, any
required payment, which failure continues for 5 Business Days after discovery of
such failure by an officer of the Servicer or receipt by the Servicer of notice
thereof from the Indenture Trustee, the Owner Trustee or Noteholders evidencing
not less than a majority of the aggregate unpaid principal balance of the Notes,
voting together as a single class; or
(ii)        the Servicer fails to duly observe or perform in any material
respect any of its covenants or agreements in the Servicing Agreement not
otherwise covered in this Section 2.14(a), which failure materially and
adversely affects the rights of a Holder of the 2015-2 SUBI Certificate, the
Noteholders or Trust Certificateholders, as applicable, and which continues
unremedied for 90 days after receipt by the Servicer of written notice thereof
from the Indenture Trustee or the Noteholders evidencing not less than a
majority of the aggregate unpaid principal balance of the Notes, or such default
becomes known to the Servicer;
(iii)        any representation, warranty, or statement of the Servicer made in
the Servicing Agreement, any other Basic Document to which the Servicer is a
party or by which it is bound or any certificate, report or other writing
delivered pursuant to the Servicing Agreement that proves to be incorrect in any
material respect when made, which failure materially and adversely affects the
rights of a Holder of the 2015-2 SUBI Certificate, the Noteholders or the Trust
Certificateholders, continues unremedied for 90 days after receipt by the
Servicer of written notice thereof from the Indenture
19

--------------------------------------------------------------------------------



Trustee or the Noteholders evidencing not less than a majority of the aggregate
unpaid principal balance of the Notes, or such default becomes known to the
Servicer;
(iv)        the entry of a decree or order for relief by a court or regulatory
authority having jurisdiction over the Servicer in an involuntary case under the
federal bankruptcy laws, as now or hereafter in effect, or another present or
future federal or state bankruptcy, insolvency or similar law, appointing a
receiver, liquidator, assignee, trustee, custodian sequestrator or other similar
official of the Servicer or of any substantial part of its property, the
ordering the winding up or liquidation of the affairs of the Servicer and the
continuance of any such decree or order unstayed and in effect for a period of
90 consecutive days; or
(v)        the commencement by the Servicer of a voluntary case under the
federal bankruptcy laws, as now or hereafter in effect, or any other present or
future or state bankruptcy, insolvency or similar law, or the consent by the
Servicer to the appointment of or taking possession by a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official of the
Servicer or of any substantial part of its property or the making by the
Servicer of an assignment for the benefit of creditors or the failure by the
Servicer generally to pay its debts as such debts become due or the taking of
corporate action by the Servicer in furtherance of any of the foregoing.
provided, however, that any Servicer Default with respect to the 2015-2 SUBI
shall not constitute an Event of Default with respect to any Other SUBI and any
Event of Default (as such term is defined in the Basic Servicing Agreement) with
respect to any Other SUBI shall constitute a Servicer Default or Event of
Default (as such term is defined in the Basic Servicing Agreement) only with
respect to such SUBI and not with respect to the 2015-2 SUBI.
Notwithstanding the foregoing, delay in or failure of performance referred to
under clause (iii) for a period of 120 days, under clause (i) for a period of 45
days or clause (iv) for a period of 60 days, will not constitute an Servicer
Default if that failure or delay was caused by a Force Majeure.  Upon the
occurrence of any such event, the Servicer will not be relieved from using all
commercially reasonable efforts to perform its obligations in a timely manner in
accordance with the terms of the Servicing Agreement, and the Servicer will
provide to the Indenture Trustee, the Vehicle Trustee, the Depositor and the
Securityholders prompt notice of such failure or delay by it, together with a
description of its efforts to so perform its obligations.
(b)    Upon the occurrence and continuation of any Servicer Default under the
Servicing Agreement, the Servicer shall provide to the Indenture Trustee, the
Owner Trustee, and any Noteholders prompt notice of such failure or delay by it,
together with a description of its efforts to so perform its obligations.  Upon
the written direction of the Holder (which for this purpose shall be the
Indenture Trustee acting at the direction of the Noteholders holding not less
than the Required Percentage), the Vehicle Trustee shall waive any default by
the Servicer in the performance of its duties under the Servicing Agreement and
its consequences.  Upon the waiver of a past default, such
20

--------------------------------------------------------------------------------



default will cease to exist and any Servicer Default arising therefrom will be
deemed to have been remedied.  No such waiver shall extend to any subsequent or
other default or impair any right consequent thereon.
(c)    In addition to the provisions of Section 4.1(b) of the Basic Servicing
Agreement, if a Servicer Default shall have occurred and be continuing with
respect to the 2015-2 SUBI, the Vehicle Trustee may, to the extent such Servicer
Default relates to the SUBI Assets, upon the direction of the holder and pledgee
of the SUBI Certificates, terminate all of the rights and obligations of the
Servicer under the Servicing Agreement with respect to the SUBI Assets.  For
purposes of the immediately preceding sentence, the holder of the SUBI
Certificate will be the Indenture Trustee acting at the direction of Noteholders
holding not less than the Required Percentage, so long as any Notes are
outstanding.  In each case, upon written direction from the holder of the SUBI
Certificate, the Vehicle Trustee will effect that termination by delivering
notice thereof to the Servicer, with a copy made available to each Rating Agency
and any rating agency rating any securities based on any Other SUBIs affected by
that Servicer Default.
(d)    Upon the termination of the Servicer with respect to the SUBI Assets, the
Servicer subject to that termination or removal will continue to perform its
functions as Servicer, until the date a successor Servicer is appointed as
Servicer under the Servicing Agreement.  As soon as practicable after the
termination of the Servicer (but in no event more than 10 Business Days after
any such termination), the Servicer shall deliver the Lease Files to the
Indenture Trustee or the Indenture Trustee’s designee at the place or places as
the Indenture Trustee may reasonably designate; provided, however, that with
respect to “authoritative copies” of the 2015-2 Leases constituting electronic
chattel paper, the Servicer shall transfer such “authoritative copies” to the
successor Servicer, unless otherwise instructed by the Indenture Trustee.  In
connection with any such transfer of “authoritative copies” of the 2015-2
Leases, an authorized representative of the Servicer shall use commercially
reasonable efforts to convert an authoritative copy into tangible form by
permanently removing such electronic authoritative copy from the Servicer’s
electronic vaulting system and causing a contract in tangible form to be printed
as the tangible authoritative copy that constitutes original tangible chattel
paper for purposes of the UCC, and shall deliver such tangible authoritative
copy to the successor Servicer or to the Indenture Trustee or the Indenture
Trustee’s designee at the place or places as the Indenture Trustee may
reasonably designate.
(e)    In the event of a termination of the Servicer as a result of a Servicer
Default with respect to the SUBI Assets only, the Vehicle Trustee, acting at the
direction of the holder of the SUBI Certificate – which holder for this purpose
will be the Indenture Trustee, acting at the direction of Noteholders holding
not less than Required Percentage will appoint a successor Servicer.  The
Vehicle Trustee will have the right to approve that successor Servicer, and that
approval may not be unreasonably withheld.
(f)    Upon appointment of a successor Servicer, the successor Servicer shall
assume all of the rights and obligations of the Servicer under the Servicing
21

--------------------------------------------------------------------------------



Agreement; provided, however, that no successor Servicer shall have any
responsibilities with respect to making any Advance.  Any compensation payable
to a successor Servicer may not be in excess of that permitted the predecessor
Servicer.
(g)    In the event the Servicer is removed with respect to servicing the 2015-2
SUBI Assets, the Servicer shall be entitled to reimbursement for any outstanding
Advances made pursuant to this Supplement, to the extent of the funds available
therefore.
2.15.            Servicer Representations and Warranties.
(a)    Effective as of the date hereof, the Servicer hereby represents and
warrants that each 2015-2 Lease and the related 2015-2 Vehicle:
(i)        was a new BMW vehicle at the time of origination of the Lease;
(ii)        has a model year of 2013 or later;
(iii)        provides for level payments that fully amortize the adjusted
capitalized cost of the 2015-2 Lease at the related Lease Rate to the related
Contract Residual Value over the lease term and, in the event of a lessee
initiated early termination, provides for payment of the Early Termination Cost;
(iv)        was originated on or after March 2. 2013;
(v)        has a Maturity Date on or after the February 2016 Payment Date and no
later than the August 2018 Payment Date;
(vi)        is not more than 29 days past due as of the Cutoff Date;
(vii)        was originated by BMW FS in the United States for a Lessee with a
U.S. address in the ordinary course of BMW FS’ business and in compliance with
BMW FS’ customary credit policies and practices;
(viii)        is a U.S. dollar-denominated obligation;
(ix)        provides for constant Monthly Payments to be made by the Lessee over
the Lease Term;
(x)        is a closed-end lease as to which no selection procedure aside from
those specified herein was used that was believed to be adverse to the holders
of interests in the Vehicle Trust, the SUBI or any Other SUBI;
(xi)        was created in compliance in all material respects with all
applicable federal and state laws, including consumer credit, truth in lending,
equal credit opportunity and applicable disclosure laws;
22

--------------------------------------------------------------------------------



 (xii)        (a) is a legal, valid and binding payment obligation of the
Lessee, enforceable against the Lessee in accordance with its terms, as amended,
(b) has not been satisfied, subordinated, rescinded, canceled or terminated, (c)
no right of rescission, setoff, counterclaim or defense has been asserted or
threatened in writing and (d) no written default notice has been transmitted to
BMW FS;
(xiii)        an electronic executed copy of the documentation associated
therewith is located at one of BMW FS’ offices;
(xiv)        requires the Lessee to obtain physical damage and liability
insurance that names the lessor as loss payee covering the related 2015-2
Vehicle as required under the 2015-2 Lease;
(xv)        has been validly assigned to the Vehicle Trust by the related Center
and is owned by the Vehicle Trust, free of all liens, encumbrances or rights of
others other than liens relating to administration of title and tax issues;
(xvi)        all material consents, licenses, approvals or authorizations of, or
registrations or declarations with, any governmental authority required to be
obtained, effected or given by the Vehicle Trust and the Vehicle Trustee in
connection with (i) the origination of such Lease and (ii) the execution,
delivery and performance by the Vehicle Trust of the Lease have been duly
obtained, effected or given and are in full force and effect as of the date of
the origination of such Lease;
(xvii)                      the related Center, BMW FS and the Vehicle Trust
have each satisfied all obligations required to be fulfilled on its part with
respect thereto;
(xviii)                      the related Lessee has a billing address in a Trust
State and is not BMW FS, the Depositor or any of their respective affiliates;
(xix)        the related certificate of title is registered in the name of the
Vehicle Trust or the Vehicle Trustee (or a properly completed application for
such certificate of title has been submitted to the appropriate titling
authority);
(xx)        is a closed-end lease that required all Monthly Payments to be made
within 36 months of the date of origination of such lease;
(xxi)        is fully assignable and does not require the consent of the Lessee
as a condition to any transfer, sale or assignment of the rights of the
originator;
(xxii)                      has not been deferred or otherwise modified except
in accordance with BMW FS’ normal credit and collection policies and practices;
(xxiii)                      is not an asset of an Other SUBI;
(xxiv)                      to the knowledge of BMW FS, the related Lessee is
not currently the subject of a bankruptcy proceeding; and
23

--------------------------------------------------------------------------------



 (xxv)                      the related 2015-2 Lease constitutes tangible
“chattel paper” or “electronic chattel paper” for purposes of the UCC and, with
respect to such related 2015-2 Lease constituting “electronic chattel paper,”
the Vehicle Trust has “control” (as such term is used in Section 9-105 of the
UCC) over the “authoritative copy” (as such term is used in Section 9-105 of the
UCC) of such related 2015-2 Lease.
(b)            Effective as of the date hereof, the Servicer further hereby
represents and warrants that:


(i)            The Servicer has been duly formed and is validly existing as a
limited liability company in good standing under the laws of the State of
Delaware, with full power and authority to own, lease and operate its properties
and assets and conduct its business, is duly qualified to transact business and
is in good standing in each jurisdiction in which its ownership, leasing or
operation of its properties or assets or the conduct of its business requires
such qualification, and has full power and authority to execute and perform its
obligations under the Agreement, the Basic Documents and the Notes.
(ii)            The execution and delivery of this Servicing Supplement and any
other Basic Document to which the Servicer is a party has been duly authorized
by all necessary corporate action of the Servicer, and this Servicing Supplement
and any other Basic Document to which the Servicer is a party has been duly
executed and delivered by the Servicer and when duly executed and delivered by
the other parties hereto this Servicing Supplement will be the valid and binding
agreement of the Servicer, enforceable against the Servicer in accordance with
its terms except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or similar laws now or hereafter in effect relating
to or affecting creditors’ rights generally and to general principles of equity
(whether applied in a proceeding at law or in equity).
(iii)       The Servicer is not (and its entry and performance of its
obligations under the Basic Documents will not cause it to be) in violation of
any term or provision of its charter documents or by-laws, or in breach of or in
default under any statute or any judgment, decree, order, rule or regulation of
any court or other governmental authority or any arbitrator applicable to the
Servicer or any agreement to which it is a party or by which its properties are
bound, the consequence of which violation, breach or default would have (A) a
materially adverse effect on or constitute a materially adverse change in, or
constitute a development involving a prospective materially adverse effect on or
change in, the condition (financial or otherwise), earnings, properties,
business affairs or business prospects, net worth or results of operations of
the Servicer or (B) a material and adverse effect on its ability to perform its
obligations under the Agreement.


24

--------------------------------------------------------------------------------



 (iv)            The Servicer possesses all consents, licenses, certificates,
authorizations and permits issued by the appropriate federal, state or foreign
regulatory authorities necessary to conduct its businesses, and the Servicer has
not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit which, singly or
in the aggregate, if the subject of an unfavorable decision, ruling or finding,
would have a material adverse effect on or constitute a material adverse change
in, or constitute a development involving a prospective material adverse effect
on or change in, the condition (financial or otherwise), earnings, properties,
business affairs or business prospects, net worth or results of operations of
the Servicer except as described in or contemplated by the Prospectus.
(v)            No legal or governmental proceedings are pending or threatened to
which the Servicer is a party or to which the property of the Servicer is
subject except for such proceedings that would not, if the subject of any
unfavorable decision, ruling or finding, singly or in the aggregate, have a
material adverse effect on the condition (financial or otherwise), earnings,
properties, business affairs or business prospects, net worth or results of
operations of the Servicer or the Servicer’s ability to perform its obligations
under the Agreement.
2.16.            Appointment of Subservicer or Subcontractor.
(a)    The Servicer may at any time appoint a subservicer to perform all or any
portion of its obligations as Servicer hereunder; provided however, that the
Servicer shall remain obligated and be liable to the Owner Trustee, the
Indenture Trustee and the Securityholders for the servicing and administering of
the 2015-2 Leases and 2015-2 Vehicles in accordance with the provisions hereof
without diminution of such obligation and liability by virtue of the appointment
of such subservicer and to the same extent and under the same terms and
conditions as if the Servicer alone were servicing and administering the 2015-2
Leases and 2015-2 Vehicles. The fees and expenses of any subservicer shall be as
agreed between the Servicer and such subservicer from time to time, and none of
the Owner Trustee, the Indenture Trustee, the Issuer or the Securityholders
shall have any responsibility therefor.
(b)    The Servicer shall cause any Subservicer used by the Servicer (or by any
Subservicer) for the benefit of the Issuer to comply with the reporting and
compliance provisions of this Agreement to the same extent as if such
Subservicer were the Servicer, and to provide the information required with
respect to such Subservicer as is required to file all required reports with the
Commission.  The Servicer shall be responsible for obtaining from each
Subservicer and delivering to the Issuer and the Administrator any servicer
compliance statement required to be delivered by such Subservicer under Section
2.11, any assessment of compliance and attestation required to be delivered by
such Subservicer under Section 2.12 and any certification required to be
25

--------------------------------------------------------------------------------



delivered to the Person that will be responsible for signing the Sarbanes
Certification under Section 2.12(a)(iv) as and when required to be delivered.
(c)    The Servicer shall promptly upon request provide to the Issuer or the
Administrator, acting on behalf of the Issuer, a written description (in form
and substance satisfactory to the Issuer and the Administrator) of the role and
function of each Subcontractor utilized by the Servicer or any Subservicer,
specifying (i) the identity of each such Subcontractor, (ii) which, if any, of
such Subcontractors are “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and (iii) which, if any, elements of the
Servicing Criteria will be addressed in assessments of compliance provided by
each Subcontractor identified pursuant to clause (ii) of this paragraph.
As a condition to the utilization of any Subcontractor determined to be
“participating in the servicing function” within the meaning of Item 1122 of
Regulation AB, the Servicer shall cause any such Subcontractor used by the
Servicer (or by any Subservicer) for the benefit of the Issuer and the Depositor
to comply with the reporting and compliance provisions of this Agreement to the
same extent as if such Subcontractor were the Servicer.  The Servicer shall be
responsible for obtaining from each Subcontractor and delivering to the Issuer
and the Administrator any assessment of compliance and attestation required to
be delivered by such Subcontractor, in each case as and when required to be
delivered.
2.17.            Information to be Provided by the Servicer.
(a)    At the request of the Administrator, acting on behalf of the Issuer, for
the purpose of satisfying its reporting obligation under the Exchange Act with
respect to any class of asset-backed securities, the Servicer shall (or shall
cause each Subservicer to) (i) notify the Issuer and the Administrator in
writing of any material litigation or governmental proceedings pending against
the Servicer or any Subservicer and (ii) provide to the Issuer and the
Administrator a description of such proceedings.
(b)    As a condition to the succession to the Servicer or any Subservicer as
servicer or subservicer under this Agreement by any Person (i) into which the
Servicer or such Subservicer may be merged or consolidated, or (ii) which may be
appointed as a successor to the Servicer or any Subservicer, the Servicer shall
provide to the Issuer, the Administrator and the Depositor, at least 10 Business
Days prior to the effective date of such succession or appointment, (x) written
notice to the Issuer and the Administrator of such succession or appointment and
(y) in writing and in form and substance reasonably satisfactory to the Issuer
and the Administrator, all information reasonably requested by the Issuer or the
Administrator, acting on behalf of the Issuer, in order to comply with its
reporting obligation under Item 6.02 of Form 8-K with respect to any class of
asset-backed securities.
(c)    In addition to such information as the Servicer, as servicer, is
obligated to provide pursuant to other provisions of this Agreement, if so
requested by
26

--------------------------------------------------------------------------------



the Issuer or the Administrator, acting on behalf of the Issuer, the Servicer
shall provide such information regarding the performance or servicing of the
2015-2 Leases and 2015-2 Vehicles as is reasonably required to facilitate
preparation of distribution reports in accordance with Item 1121 of Regulation
AB.  Such information shall be provided concurrently with the monthly reports
otherwise required to be delivered by the Servicer under this Agreement,
commencing with the first such report due not less than ten Business Days
following such request.
2.18.            Remedies.
(a)    The Servicer shall be liable to the Issuer, the Administrator and the
Depositor for any monetary damages incurred as a result of the failure by the
Servicer, any Subservicer or any Subcontractor to deliver any information,
report, certification, attestation, accountants’ letter or other material when
and as required under Article IV, including any failure by the Servicer to
identify any Subcontractor “participating in the servicing function” within the
meaning of Item 1122 of Regulation AB, and shall reimburse the applicable party
for all costs reasonably incurred by each such party in order to obtain the
information, report, certification, accountants’ letter or other material not
delivered as required by the Servicer, any Subservicer, or any Subcontractor.
(b)    The Servicer shall promptly reimburse the Issuer and the Administrator
for all reasonable expenses incurred by the Issuer or Administrator as such are
incurred, in connection with the termination of the Servicer as servicer and the
transfer of servicing of the 2015-2 Leases and 2015-2 Vehicles to a successor
servicer.  The provisions of this paragraph shall not limit whatever rights the
Issuer or Administrator may have under other provisions of this Agreement or
otherwise, whether in equity or at law, such as an action for damages, specific
performance or injunctive relief.
2.19.            Purchase of the 2015-2 SUBI Certificate; Redemption of the
Notes; Repayment of the Trust Certificates.
(a)    The Servicer shall be permitted at its option (the “Optional Purchase”)
to purchase the 2015-2 SUBI Certificate from the Issuer on any Payment Date if,
either before or after giving effect to any payment of principal required to be
made on such Payment Date, the Note Balance is less than or equal to 5% of the
Initial Note Balance.  The purchase price for the 2015-2 SUBI Certificate shall
equal the sum of (i) the outstanding Note Balance, together with accrued
interest thereon up to but not including such Payment Date, and (ii) the
aggregate amount of any accrued and unpaid fees, expenses and indemnities due
and owing to the Indenture Trustee and the Owner Trustee, in each case to the
extent such fees, expenses and indemnities have not been previously paid by the
Servicer (the “Optional Purchase Price”), which amount shall be deposited by the
Servicer into the SUBI Collection Account on the Deposit Date related to such
Payment Date.  If the Servicer exercises the Optional Purchase, the Notes shall
be redeemed in whole, but not in part, on the related Payment Date at the
Redemption Price.
27

--------------------------------------------------------------------------------



 (b)                  Notice of any redemption of the Notes pursuant to this
Section 2.19 shall be given by the Servicer or Administrator to the Owner
Trustee and the Indenture Trustee as soon as practicable.  The Administrator
shall make notice of such redemption available to each Rating Agency.
(c)    Following the satisfaction and discharge of the Indenture and the payment
in full of the principal of and interest on the Notes, the Trust
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Owner Trustee will succeed to the rights of, and assume the obligations to
make payments to Trust Certificateholders of, the Indenture Trustee pursuant to
this Agreement.
2.20.            Servicer Not to Resign.
Subject to Sections 2.10 and 4.1(b) of the Basic Servicing Agreement, the
Servicer shall not resign from the obligations and duties imposed on it by this
Supplement as Servicer except upon a determination that the performance of its
duties under this Supplement shall no longer be permissible under applicable
law.  Notice of any determination that the performance by the Servicer of its
duties hereunder is no longer permitted under applicable law shall be
communicated to the Owner Trustee, the Indenture Trustee and the Vehicle Trustee
at the earliest practicable time (and, if such communication is not in writing,
shall be confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee, the Indenture Trustee and the
Owner Trustee concurrently with or promptly after such notice. No resignation of
the Servicer shall become effective until a successor Servicer acceptable to the
Indenture Trustee, acting at the direction of the majority of Noteholders, has
assumed the responsibilities and obligations of the resigning Servicer. If no
Servicer has been appointed within 30 days of resignation or removal, or the
date upon which any regulatory authority requires such resignation, the
Indenture Trustee may petition any court of competent jurisdiction for such
appointment.
2.21.            Pull-Ahead and Other Early Termination Marketing Programs.  The
Servicer may, in its discretion, with respect to any 2015-2 Lease, permit the
Lessee under the related 2015-2 Lease to terminate such 2015-2 Lease prior to
its scheduled termination date as part of a “pull-ahead” or other marketing
program; provided, however, that such early termination shall not be permitted
unless all Pull-Ahead Amounts due and payable by the Lessee under such 2015-2
Lease on or before the date of such Lessee’s election to terminate the 2015-2
Lease have been paid by or on behalf of such Lessee and are deposited in the
2015-2 SUBI Collection Account within the time period thereafter stated in
Section 2.4 of this Servicing Supplement. Following such early termination, the
Servicer shall charge the related Lessee any applicable Excess Wear and Use
Payments and Excess Mileage Payments in accordance with customary servicing
practices with respect to Leases that are terminated early by the related Lessee
in the absence of a “pull-ahead” or other marketing program.
28

--------------------------------------------------------------------------------



2.22.            Vehicle Trustee Compensation.  Notwithstanding anything to the
contrary contained herein or in the Vehicle Trust Agreement, including without
limitation, Sections 6.5, 7.8 and 8.1 of the Vehicle Trust Agreement, the fees,
expenses, and indemnification owed to the Vehicle Trustee pursuant to the
Vehicle Trust Agreement shall be paid by the Servicer and no recourse may be had
to the 2015-2 SUBI Assets for any such amounts.
ARTICLE III - MISCELLANEOUS
3.1.            Termination of Supplement.  This Servicing Supplement shall
terminate upon the termination of the 2015-2 SUBI.   Any such termination
hereunder shall effect a termination only with respect to the 2015-2 SUBI Assets
and not as to Trust Assets allocated to any Other SUBI, and shall not effect a
termination of the Basic Servicing Agreement or any other servicing supplement.
3.2.            Governing Law.  This Servicing Supplement shall be governed by
and construed in accordance with the internal laws of the State of New York
without regard to any otherwise applicable principles of conflicts of laws
(other than Section 5-1401 of the New York General Obligations Law).
3.3.            Amendment.  (a)  Notwithstanding the foregoing, this Servicing
Supplement (and, accordingly, the Basic Servicing Agreement, insofar as it
relates to the 2015-2 SUBI) may be amended from time to time by the parties
hereto:
(i)        without the consent of the Noteholders; provided, that any such
action will not, in the good faith judgment of the parties hereto, materially
and adversely affect the interest of any Noteholder; and
(ii)        from time to time (including to change the remittance schedule for
depositing SUBI Collections and other amounts into the 2015-2 SUBI Collection
Account) upon receipt of the consent of the Noteholders holding at least a
majority of the aggregate principal balance of the Notes and, to the extent
affected thereby, the consent of Trust Certificateholders holding at least a
majority of the aggregate principal balance of the Certificates, for the purpose
of adding any provision to, or changing in any manner the rights of the Notes or
Certificates, provided however, that to the extent that any such amendment
materially affects the UTI or any Other SUBI, the 2015-2 SUBI Certificate or the
2015-2 SUBI Assets, such amendment shall require the consent of at least a
majority of the Holders affected thereby; in addition, to the extent that
(A) such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections or payments in respect of the
2015-2 SUBI or the 2015-2 SUBI Certificate or distributions required to be made
on any Securities or (B) reduce the percentage of the aggregate principal amount
of Securities required to consent to any such amendment, any such amendment
shall require the consent of all the Holders or holders of 100% of all
outstanding Securities, as the case may be.
29

--------------------------------------------------------------------------------



 (b)                  In connection with any amendment to this Supplement, an
Opinion of Counsel is required to be delivered to the Vehicle Trustee to the
effect that after such amendment, for federal income tax purposes, the Trust
will not be treated as an association (or a publicly traded partnership) taxable
as a corporation.
(c)    Any amendment to this Supplement shall amend the Basic Servicing
Agreement only insofar as such amendment relates to the 2015-2 SUBI.
(d)    Any amendment to this Supplement shall be deemed not to materially and
adversely affect the interests of any holder of Notes, if the Rating Agency
Condition is satisfied.
(e)    The Indenture Trustee shall be notified promptly of any amendments to
this Servicing Supplement.
3.4.            Relationship of this Servicing Supplement to Other Trust
Documents.  Unless the context otherwise requires, this Servicing Supplement and
the other Basic Documents shall be interpreted so as to give full effect to all
provisions hereof and thereof.  In the event of any actual conflict between the
provisions of this Servicing Supplement and (i) the Vehicle Trust Agreement,
with respect to the servicing of any Trust Assets, the provisions of this
Servicing Supplement shall prevail and (ii) the Basic Servicing Agreement, the
provisions of this Servicing Supplement shall control.
3.5.            Binding Effect.  The provisions of this Servicing Supplement
shall be binding upon and inure to the benefit of the parties hereto and their
permitted successors and assigns, and all such provisions shall inure to the
benefit of the Vehicle Trustee on behalf of the Trust and the Indenture Trustee.
3.6.            Table of Contents and Headings.  The Table of Contents and
Article and Section headings herein are for convenience of reference only and
shall not define or limit any of the terms or provisions hereof.
3.7.            Counterparts.  This Servicing Supplement may be executed in any
number of counterparts, each of which so executed and delivered shall be deemed
to be an original, but all of which counterparts shall together constitute but
one and the same instrument.
3.8.            Further Assurances.  Each party will do such acts, and execute
and deliver to any other party such additional documents or instruments, as may
be reasonably requested in order to effect the purposes of this Servicing
Supplement and to better assure and confirm unto the requesting party its
rights, powers and remedies hereunder.
3.9.            No Waiver; Cumulative Remedies.  No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege hereunder shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege.  The rights, remedies,
30

--------------------------------------------------------------------------------



powers and privileges herein provided are cumulative and not exhaustive of any
rights, remedies, powers and privileges provided at law, in equity or otherwise.
3.10.            No Petition.  The parties hereto, by entering into this
Supplement, hereby covenant and agree that prior to the date that is one year
and one day after the date upon which all obligations and payments under the
Securitized Financing have been paid in full, they will not institute against,
or join any Person in instituting against any Holder, any Registered Pledgee,
the UTI Beneficiary (and the general partner of the UTI Beneficiary that is a
partnership, or the managing member of the UTI Beneficiary that is a limited
liability company), the Vehicle Trustee, the Trust, any Special Purpose
Affiliate (and the general partner of any Special Purpose Affiliate that is a
partnership, or the managing member of any Special Purpose Affiliate that is a
limited liability company) that holds a beneficial interest in the Trust, the
Transferor, the Issuer, the Indenture Trustee or any Affiliate or beneficiary of
the same, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any United States federal or state
bankruptcy or similar law.  This Section shall survive the complete or partial
termination of the Servicing Agreement or the SUBI Trust Agreement and the
complete or partial resignation or removal of the Servicer.
3.11.            Limitation of Liability of Vehicle Trustee.  Notwithstanding
anything contained herein to the contrary, this instrument has been
countersigned by BNY Mellon Trust of Delaware not in its individual capacity but
solely in its capacity as Vehicle Trustee of the Vehicle Trust and in no event
shall BNY Mellon Trust of Delaware in its individual capacity have any liability
for the representations, warranties, covenants, agreements or other obligations
of the Vehicle Trust hereunder, as to all of which recourse shall be had solely
to the assets of the Vehicle Trust.  For all purposes of this Agreement, in the
performance of any duties or obligations of the Vehicle Trust hereunder, the
Vehicle Trustee shall be subject to, and entitled to the benefits of, the terms
and provisions of Part VI of the SUBI Trust Agreement.
3.12.            Intent of Parties; Reasonableness.  The Servicer, Sponsor and
Issuer acknowledge and agree that the purpose of Sections 2.12 and 2.16 of this
Supplement is to facilitate compliance by the Issuer and the Depositor with the
provisions of Regulation AB and related rules and regulations of the Commission.
None of the Sponsor, the Administrator nor the Issuer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith, or for purposes other than compliance with the
Securities Act, the Exchange Act and the rules and regulations of the Commission
thereunder (or the provision in a private offering of disclosure comparable to
that required under the Securities Act).  The Servicer acknowledges that
interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the Issuer or
the Administrator in good faith for delivery of information under these
provisions on the basis of evolving interpretations of Regulation AB.  In
connection with
31

--------------------------------------------------------------------------------



this transaction, the Servicer shall cooperate fully with the Administrator and
the Issuer to deliver to the Administrator or Issuer, as applicable (including
any of its assignees or designees), any and all statements, reports,
certifications, records and any other information necessary in the good faith
determination of the Issuer or the Administrator to permit the Issuer or
Administrator (acting on behalf of the Issuer) to comply with the provisions of
Regulation AB, together with such disclosures relating to the Servicer, any
Subservicer and the 2015-2 Leases and 2015-2 Vehicles, or the servicing of the
2015-2 Leases and 2015-2 Vehicles, reasonably believed by the Issuer or the
Administrator to be necessary in order to effect such compliance.
The Issuer and the Administrator (including any of its assignees or designees)
shall cooperate with the Servicer by providing timely notice of requests for
information under these provisions and by reasonably limiting such requests to
information required, in the reasonable judgment or the Issuer or the
Administrator, as applicable, to comply with Regulation AB.
3.13.            Series Disclaimer and Acknowledgment.  The parties hereto
acknowledge and agree that the Trust is organized in series pursuant to Section
3804(a) and 3806(b)(2) of the Business Trust Statute.  As such, the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to each series of the Trust shall be enforceable against
the assets of such series of the Trust only, and not against the assets of the
Trust generally or the assets of any other series of the Trust or against the
Trustee of the Trust.  There may be several series of the Trust created pursuant
to the Trust Agreement of the Trust.
3.14.            Third-Party Beneficiaries.  The Holder and Registered Pledgee
of the 2015-2 SUBI Certificate (including the Issuer and the Indenture Trustee),
and their respective successors, permitted assigns and pledgees are third-party
beneficiaries of the Servicing Agreement and this Servicing Supplement, insofar
as they apply to the 2015-2 SUBI.
3.15.            Effect of Supplement on Basic Servicing Agreement.
(a)    Except as otherwise specifically provided herein or unless the context
otherwise requires, (i) the parties hereto shall continue to be bound by all
provisions of the Basic Servicing Agreement and (ii) the provisions set forth
herein shall operate either as additions to or modifications of the extant
obligations of the parties under the Basic Servicing Agreement, as the context
may require.  In the event of any conflict between this Supplement and the Basic
Servicing Agreement in respect of the 2015-2 SUBI, the provisions of this
Supplement shall prevail.
(b)    For purposes of determining the obligations of the parties hereto under
this Supplement with respect to the 2015-2 SUBI, except as otherwise indicated
by the context, general references in the Basic Servicing Agreement to (i) a
SUBI Certificate shall be deemed to refer more specifically to the 2015-2 SUBI
Certificate, (ii) the SUBI shall be deemed to refer more specifically to the
2015-2 SUBI, (iii) a SUBI Portfolio shall be deemed to refer more specifically
to the portfolio of assets of the 2015-2 SUBI,
32

--------------------------------------------------------------------------------



(iv) a SUBI Asset shall be deemed to refer more specifically to the 2015-2
Leases, the 2015-2 Vehicles and the other Trust Assets allocated to or earned by
the 2015-2 SUBI, (v) a SUBI Servicing Agreement Supplement shall be deemed to
refer more specifically to this Servicing Supplement and (vi) a SUBI Supplement
shall be deemed to refer more specifically to the 2015-2 SUBI Supplement.
3.16.            Additional Agreements.  The Servicer agrees to fulfill its
obligations under Sections 2.1(a), 2.1(d), 2.4, 2.5(a), 3.1(a), 3.1(b), 3.3 and
5.7 of the 2015-2 SUBI Supplement.
[SIGNATURE PAGE FOLLOWS]
33

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Servicing Supplement to
be duly executed by their respective officers duly authorized as of the day and
year first above written.

 
FINANCIAL SERVICES VEHICLE TRUST, with respect to the 2015-2 SUBI
       
By:
BNY Mellon Trust of Delaware, not in its individual capacity but solely as
Vehicle Trustee
             
By:
                                                              
   
Name:
   
Title:
       
BMW MANUFACTURING L.P.,
   
as UTI Beneficiary
       
By:
BMW FACILITY PARTNERS, LLC,
   
as General Partner
       
By:
                                                              
   
Name:
   
Title:
       
By:
                                                              
   
Name:
   
Title:
       
BMW FINANCIAL SERVICES NA, LLC,
   
as Servicer
             
By:
                                                              
   
Name:
   
Title:
       
By:
                                                              
   
Name:
   
Title:




--------------------------------------------------------------------------------

SCHEDULE A
LOCATION OF LEASE FILES
BMW Financial Services NA, LLC
5550 Britton Parkway
Hilliard, Ohio 43016


Schedule A-1

--------------------------------------------------------------------------------

EXHIBIT A
SCHEDULE OF 2015-2 VEHICLES
[Omitted.  Copies on file with the Servicer, the Indenture Trustee and the Owner
Trustee.]
A-1

--------------------------------------------------------------------------------

EXHIBIT B


FORM OF ANNUAL CERTIFICATION



Re: The Servicing Agreement dated as of October 14, 2015 (the “Agreement”),
among FINANCIAL SERVICES VEHICLE TRUST (the “Vehicle Trust”), BMW MANUFACTURING
L.P. (the “UTI Beneficiary”) and BMW FINANCIAL SERVICES NA, LLC, as the sponsor
(in such capacity, the “Sponsor”) and as servicer (in such capacity, the
“Servicer”).



I, ________________________________, the _______________________ of [NAME OF
COMPANY] (the “Company”), certify to the Issuer and the Depositor, and their
officers, with the knowledge and intent that they will rely upon this
certification, that:
(1)            I have reviewed the servicer compliance statement of the Company
provided in accordance with Item 1123 of Regulation AB (the “Compliance
Statement”), the report on assessment of the Company’s compliance with the
servicing criteria set forth in Item 1122(d) of Regulation AB (the “Servicing
Criteria”), provided in accordance with Rules 13a-18 and 15d-18 under Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and Item 1122 of
Regulation AB (the “Servicing Assessment”), the registered public accounting
firm’s attestation report provided in accordance with Rules 13a-18 and 15d-18
under the Exchange Act and Item 1122(b) of Regulation AB (the “Attestation
Report”), and all servicing reports, officer’s certificates and other
information relating to the servicing of the 2015-2 Leases and 2015-2 Vehicles
by the Company during 20[__] that were delivered by the Company to the Issuer
and the Depositor pursuant to the Agreement (collectively, the “Company
Servicing Information”);
(2)            Based on my knowledge, the Company Servicing Information, taken
as a whole, does not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Company Servicing Information;
(3)            Based on my knowledge, all of the Company Servicing Information
required to be provided by the Company under the Agreement has been provided to
the Issuer and the Depositor;
(4)            I am responsible for reviewing the activities performed by the
Company as servicer under the Agreement, and based on my knowledge and the
compliance review conducted in preparing the Compliance Statement and except as
disclosed in the Compliance Statement, the Servicing Assessment or the
B-1

--------------------------------------------------------------------------------



Attestation Report, the Company has fulfilled its obligations under the
Agreement in all material respects; and
(5)            The Compliance Statement required to be delivered by the Company
pursuant to the Agreement, and the Servicing Assessment and Attestation Report
required to be provided by the Company and by any Subservicer or Subcontractor
pursuant to the Agreement, have been provided to the Issuer, the Administrator,
the Depositor, the Indenture Trustee and the Owner Trustee.  Any material
instances of noncompliance described in such reports have been disclosed to the
Issuer, the Administrator and the Depositor.  Any material instance of
noncompliance with the Servicing Criteria has been disclosed in such reports.



 
Date:  _________________________
     
By:  ________________________
 
Name:
 
Title:

B-2

--------------------------------------------------------------------------------

EXHIBIT C


SERVICING CRITERIA TO BE ADDRESSED IN ASSESSMENT OF COMPLIANCE


The assessment of compliance to be delivered by the Servicer, shall address, at
a minimum, the criteria identified as below as “Applicable Servicing Criteria”:


Reference
Criteria
 
 
 
 
General Servicing Considerations
 
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the receivables are maintained.
N/A
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
 
 
 
Cash Collection and Administration
 
 
1122(d)(2)(i)
Payments on receivables are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel..
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, “federally insured depository institution” with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
 Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
 

 
C-1

--------------------------------------------------------------------------------

 
Reference
Criteria
 
 

 
 
Investor Remittances and Reporting
 
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
receivables serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 
 
 
Pool Asset Administration
 
 
1122(d)(4)(i)
Collateral or security on receivables is maintained as required by the
transaction agreements or related receivables documents.
 
1122(d)(4)(ii)
Receivables and related documents are safeguarded as required by the transaction
agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on receivables, including any payoffs, made in accordance with the
related receivables documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related
receivables documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the receivables agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's receivables (e.g.,
loan modifications or re-agings) are made, reviewed and approved by authorized
personnel in accordance with usual customary procedures.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with usual customary
procedures.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
receivable is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent receivables including, for example, phone calls, letters
and payment rescheduling plans in cases where delinquency is deemed temporary
(e.g., illness or unemployment).
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for receivables with variable
rates are computed based on the related receivables documents.
 

 
C-2

--------------------------------------------------------------------------------

 
Reference
Criteria
 
 

1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s receivables documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable receivables documents and state laws; and (C) such
funds are returned to the obligor within 30 calendar days of full repayment of
the related receivables, or such other number of days specified in the
transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
 Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 






 
By:
_______________________________
   
Name:
   
Title:



C-3